Title: From James Madison to Albert Gallatin, 9 September 1805
From: Madison, James
To: Gallatin, Albert


          
            Dear Sir
            Philada. Sepr. 9. 1805
          
          On the rect. of your favor on the subject to which the letter of Mr. Merry to you now inclosed relates, I wrote to the office of State to know whether in any former instance the indulgence claimed by Mr. Foster had been allowed to a Secy. of Legation. It appears that there has not, during the presence of the Minister Plenipoy. I do not find however that it has been refused. The probability is that no application in such cases has been made in the name of the Secy., and that the privilege has been enjoyed under that of the Minister. If You think it not amiss to consider Mr. Merry’s letter as a claim from him in right of the legation, you may consider this as giving my sanction to this request. If you doubt on the point, it may wait for the determination of the President.
          Mrs. Madison is still in the hands of Docr. Physic. For several days appearances have been so favorable, that if there be no hidden flaw, which is certainly possible, We promise ourselves that we may get away in 7 or 8 days.
          The fever has taken strong hold of Southwark, and cases begin to be sprinkled thro’ a great part of the City. The best informed however indulge hopes that the precautions used will keep it under. I see with concern that N. York is threatened with a similar visitation.
          
          Mr[s]. M’s affectionate wishes accompany mine to Mrs. Gallatin yourself & the young ladies. Yrs. truly
          
            James Madison
          
          
            Gavino informs me that the late captives at Tripoli had arrived in Sicily. His letter is of July 12. He did not know the terms of the Treaty; but inclosed a copy of a letter to him from Rogers, speaking of them as favorable & honorable. He says the Bacris & Busnachs with all the other principal Jews at Algiers had been massacred by the rabble who wish to get an Arab Administration in place of a Turkish. The Pre[s]ident is to be in Washington Ocr. 2. He is anxious to receive the opinions asked by him on the spanish subject, and the measures it requires.
          
        